[PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT         FILED
                     ________________________ U.S. COURT OF APPEALS
                                                      ELEVENTH CIRCUIT
                                                          09/14/99
                              No. 98-5722
                                                       THOMAS K. KAHN
                         Non-Argument Calendar             CLERK
                      ________________________
                   D. C. Docket Nos. 97-CV-8678-KLR
                           97-CV-9025-KLR

CHARLES R. BROWN,
                                                         Plaintiff-Appellant,

                                versus

ROBERT NEUMANN, Sheriff,
Palm Beach County, Florida,
RAY RUBY, Deputy Sheriff,
Palm Beach County, Florida,

                                                      Defendants-Appellees.
                      ________________________

DENNIS W. MAYNOR,

                                                         Plaintiff-Appellant,

                                versus

ROBERT NEUMANN, Sheriff,
Palm Beach County, Florida,
RAY RUBY, Deputy Sheriff,
Palm Beach County, Florida,
                                                      Defendants-Appellees.

                      ________________________
                       Appeal from the United States District Court
                           for the Southern District of Florida
                             _________________________
                                  (September 14, 1999)

Before ANDERSON, Chief Judge, BIRCH and BARKETT, Circuit Judges.

PER CURIAM:

       Charles R. Brown and Dennis W. Maynor appeal the district court’s grant of

judgment as matter of law, see Fed. R. Civ. P. 50, in their 42 U.S.C. § 1983 action

against the Sheriff of Palm Beach County, in his official capacity, for injuries arising

out of allegedly unjustified arrests in 1994.1 These arrests were effectuated by a

Deputy Sheriff, and plaintiffs concede that the Deputy Sheriff was not carrying out

the instructions of the Sheriff, that the Sheriff did not know about, ratify, or consent

to the Deputy Sheriff’s acts, and that there was no custom of unjustified arrests.

Therefore, the district court reasoned, liability was barred under the doctrine of

Monell v. Department of Social Services, 436 U.S. 658, 98 S. Ct. 2018 (1978), which

provides that liability of municipalities and other governmental entities under § 1983

is limited to instances of official policy or custom.


       1
           Plaintiffs originally sued not only the Sheriff, but also Deputy Sheriff Ruby, who actually
performed the complained-of arrests. The district court dismissed Ruby as a party defendant prior
to trial because Ruby had been sued in his official capacity, which meant that he was duplicative and
superfluous since the Sheriff was sued in his official capacity, and a suit against an government
officer in his official capacity is simply a suit against the relevant governmental entity. Kentucky
v. Graham, 473 U.S. 159, 105 S. Ct. 3099 (1985). Plaintiffs have not appealed the dismissal of
Deputy Sheriff Ruby.

                                                  2
       We start with the proposition that a suit against a governmental official in his

official capacity is deemed a suit against the entity that he represents.2 Kentucky v.

Graham, 473 U.S. 159, 105 S. Ct. 3099 (1985). However, an entity can be held monetarily

liable only through “ ‘a policy statement, ordinance, regulation, or decision officially

adopted and promulgated by that body’s officers,’ ” or “ ‘for constitutional

deprivations visited pursuant to governmental “custom” even though such a custom

has not received formal approval through the body’s official decisionmaking body.’

” City of St. Louis v. Praprotnik, 485 U.S. 112, 121, 108 S. Ct. 915, 923 (1988)

(quoting Monell, 436 U.S. at 690-91, 98 S. Ct. at 2036). A governmental entity is not

liable under § 1983, merely as a matter of respondeat superior, for constitutional

injuries inflicted by its employees. Monell, 436 U.S. 694, 98 S. Ct. at 2037-38.

Rather, as we have held, “only those officials who have final policymaking authority

may render the municipality liable under Section 1983.” Hill v. Clifton, 74 F.3d 1150,

1152 (11th Cir. 1996) (emphasis added). “[T]he mere delegation of authority to a

subordinate to exercise discretion is not sufficient to give the subordinate



       2
          We recognize that our decisions have not been entirely consistent on whether the relevant
entity in an official-capacity suit against a sheriff in Florida is the County or the Sheriff’s
Department (as a unit operating autonomously from the County). Compare Lucas v. O’Loughlin,
831 F.2d 232, 235 (11th Cir. 1987) (County), cert. denied, 485 U.S. 1035 (1988), with Wright v.
Sheppard, 919 F.2d 665, 674 (11th Cir. 1990) (implying that the Sheriff’s Department would be the
relevant entity). We do not address this point because our holding today is that whatever the
relevant entity was, it is not liable under Monell.

                                                3
policymaking authority. Rather, the delegation must be such that the subordinate’s

discretionary decisions are not constrained by official policies and are not subject to

review.” Mandel v. Doe, 888 F.2d 783, 792 (11th Cir. 1989) (citing Praprotnik, 485

U.S. at 125-28, 108 S. Ct. at 925-26).

      The district court’s ruling was based on the premise that because the arrests in

question were carried out by the Deputy Sheriff, with no question of any involvement

or endorsement by the Sheriff, they were not a matter of final policy. Indeed, we have

so held in similar factual situations. See Wright v. Sheppard, 919 F.2d 665, 674 (11th

Cir. 1990) (Florida sheriff’s deputy who had de facto responsibility for a certain

community lacked the authority to make final policy as would be necessary under

Monell to subject the sheriff’s office to liability). On appeal, plaintiffs argue that the

following Florida statute effectively confers final policymaking authority directly on

Deputy Sheriffs for Monell purposes:

      Sheriffs may appoint deputies to act under them who shall have the same
      power as the sheriff appointing them, and for the neglect and default of
      whom in the execution of their office the sheriff shall be responsible.

Fla. Stat. § 30.07. Under plaintiffs’ interpretation of this statute, the Deputy Sheriff

is the alter ego of, and stands in the shoes of the Sheriff, and thus enjoys final

policymaking authority to the same extent as does the Sheriff. Plaintiffs also cite

Blackburn v. Brorein, 70 So. 2d 293, 296 (Fla. 1954) (en banc) (stating in dicta that


                                            4
a Deputy Sheriff “may do anything that his principal may do” and “is empowered to

act for him in all matters in which the principal may act”).

      We reject plaintiffs’ interpretation of Fla. Stat. § 30.07. The only reasonable

interpretation of the “same power as the sheriff” language is that it does not put

Deputy Sheriffs on a par with Sheriffs in terms of final policymaking authority, and

that the power referred to encompasses merely those powers which the Sheriff

chooses actually to delegate. Our decision in Wright, 919 F.2d 665, is strong support

for this interpretation. Although there is no indication that Fla. Stat. § 30.07 was

specifically cited to the Wright court, we held that a Deputy Sheriff in Highlands

County, Florida did not possess final policymaking authority necessary to make

Highlands County liable under Monell, notwithstanding that the Deputy Sheriff had

de facto control over one area of Highlands County. See id. at 674. Were plaintiffs’

interpretation of Fla. Stat. § 30.07 the correct one, the entire reasoning of Wright

would be irreconcilably flawed. Moreover, it would be contrary to common sense to

hold that a Deputy Sheriff’s discretionary decisions in the field amount to official

policy “not subject to review.” Mandel, 888 F.2d at 792. A Deputy Sheriff is under

the Sheriff in the chain of command, and must answer to the Sheriff. Finally, the

dictum that plaintiffs cite from the Blackburn case is not relevant to the Monell issue

in any respect.


                                          5
      For the foregoing reasons, we AFFIRM the district court. Moreover, the district

court did not err in determining that plaintiffs had never properly pleaded any state-

law claims in this case, and that no state-law claims were tried by express or implied

consent of the parties.

      AFFIRMED.




                                          6